DETAILED ACTION
This office action is responsive to application 16/807,246 filed on March 3, 2020.  Claims 1-6 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 3/03/20 and 3/11/20 were received and has been considered by the Examiner.  The reference crossed off due to the typographical error in the IDS filed 3/03/20 is considered based upon the IDS filed 3/11/20.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Consider claim 1, the closest prior art, Ichikawa (US 6,593,968) teaches:
	A solid-state image pickup device (see figure 1) comprising a first pixel row (pixel line, 11), a second pixel row (pixel line, 12), and a third pixel row (pixel line, 13) that are arranged in a horizontal direction (see figure 3), in which a distance between the first pixel row (11) and the second pixel row (12) and a distance between the second pixel 
	a first CCD register (signal charge transfer section, 31) configured to hold charges of odd-numbered pixels of the first pixel row (11, see figure 3); 
	a second CCD register (signal charge transfer section, 32) configured to hold charges of even-numbered pixels of the first pixel row (11, see figure 3); 
	a third CCD register (signal charge transfer section, 33) configured to hold charges of odd-numbered pixels of the second pixel row (12, see figure 3); 
	a fourth CCD register (signal charge transfer section, 34) configured to hold charges of even-numbered pixels of the second pixel row (12, see figure 3); 
	a fifth CCD register (signal charge transfer section, 35) configured to hold charges of odd-numbered pixels of the third pixel row (13, see figure 3); and 
	a sixth CCD register (signal charge transfer section, 36) configured to hold charges of even-numbered pixels of the third pixel row (13, see figure 3).  See column 3, lines 60-67, column 4, lines 1-11 and lines 42-49, column 5, lines 9-30.
	Parks (US 8,102,455) teaches shifting pixels signals horizontally and vertically within and between CCD registers (e.g. 101-105 of figure 3) using non-overlapping clock signals (see “H1”, “H2” and “HTG” between times T1 and T2 in figure 5). 
	However, the prior art of record does not teach nor reasonably suggest that a first control pulse for transferring charges of first accumulation portions of the fourth and sixth CCD registers in a vertical direction perpendicular to the horizontal direction and a second control pulse for transferring charges of second accumulation portions of the 

	Claims 2-5 are allowed as depending from an allowed claim 1.

	Claim 6 recites a method having similar scope and content to claim 1, and is thus allowed for the reasons provided with respect to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Tsuzuki (US 2005/0225663) teaches a linear image sensor (see figure 1).
Miwada (US 5,631,702) teaches a linear image sensor (see figure 10).
Yu (US 5,751,032) teaches a three-line linear image sensor with two HCCDs on one side of the three lines and one HCCD on the opposite side of the three lines (figure 3).
Hasegawa (US 5,784,101) teaches linear image sensor configurations (see figures 1B and 6).
Ikehata (US 2008/0211953) teaches a linear image sensor (figure 1) having three pixel lines (101) and six CCD registers (103, 104).
Sato et al. (US 5,995,249) teaches a linear image sensor (figure 1) having three pixel lines (101, 102, 103) and six CCD registers (110-115).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696